IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN REZNICKCHECK, Civil No. 3:18-cv-93
Petitioner ; (Judge Mariani)
V.

PA BOARD OF PROBATION AND

PAROLE, ef al.,
Respondents
ORDER

AND NOW, this ayy, of October, 2019, upon consideration of the petition for

 

writ of habeas corpus (Doc. 1), and in accordance with the Memorandum issued this date,
IT IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

2. The Clerk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certificate of appealabilty. See 28
U.S.C. § 2253(c)(1)(A).

NS

Robert D. Mariani
United States District Judge

 
